     Case 2:12-cr-00033 Document 86 Filed on 12/17/20 in TXSD Page 1 of 6
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                December 17, 2020
                   IN THE UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                         CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                   §
    Plaintiff/Respondent,                   §
                                            §
       v.                                   §           CRIMINAL NO. 2:12-33-1
                                            §
SEVERINO OSUNA,                             §
     Defendant/Movant.                      §

                       MEMORANDUM OPINION & ORDER

       Pending before the Court is Defendant Severino Osuna’s Request for

Compassionate Release. D.E. 85. For the reasons stated below, his motion is DENIED.

I. BACKGROUND

       In 2012, Defendant pled guilty to conspiracy to possess with intent to distribute

74.72 kilograms of marijuana. He has served 108 months (72%) of his 151-month

sentence and has a projected release date, after good time credit, of March 18, 2023.

Defendant now moves the Court for compassionate release because his underlying

medical condition (chronic hepatitis C) increases his risk of severe illness or death should

he contract COVID-19 while in prison.

II. LEGAL STANDARD

       Defendant cites no authority for his motion; however, 18 U.S.C. § 3582(c)(1)(A),

authorizes a court to reduce a defendant’s sentence under limited circumstances:

              (c) Modification of an Imposed Term of Imprisonment.—
              The court may not modify a term of imprisonment once it has
              been imposed except that—
                  (1) in any case—



                                             1
     Case 2:12-cr-00033 Document 86 Filed on 12/17/20 in TXSD Page 2 of 6




                    (A) the court, upon motion of the Director of the
                    Bureau of Prisons, or upon motion of the defendant
                    after the defendant has fully exhausted all
                    administrative rights to appeal a failure of the Bureau
                    of Prisons to bring a motion on the defendant’s behalf
                    or the lapse of 30 days from the receipt of such a
                    request by the warden of the defendant’s facility,
                    whichever is earlier, may reduce the term of
                    imprisonment (and may impose a term of probation or
                    supervised release with or without conditions that does
                    not exceed the unserved portion of the original term of
                    imprisonment), after considering the factors set forth
                    in section 3553(a) to the extent that they are
                    applicable, if it finds that—
                         (i) extraordinary and compelling reasons warrant
                         such a reduction . . . and that such a reduction is
                         consistent with applicable policy statements issued
                         by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

      The applicable United States Sentencing Commission policy statement provides

that extraordinary and compelling reasons for early release exist where:

             (A) Medical Condition of the Defendant.—
                 (i) The defendant is suffering from a terminal illness (i.e.,
                 a serious and advanced illness with an end of life
                 trajectory). A specific prognosis of life expectancy (i.e., a
                 probability of death within a specific time period) is not
                 required. Examples include metastatic solid-tumor
                 cancer, amyotrophic lateral sclerosis (ALS), end-stage
                 organ disease, and advanced dementia.

                  (ii) The defendant is—
                       (I) suffering from a serious physical or medical
                       condition,
                       (II) suffering from a serious functional or cognitive
                       impairment, or
                       (III) experiencing deteriorating physical or mental
                       health because of the aging process,




                                            2
     Case 2:12-cr-00033 Document 86 Filed on 12/17/20 in TXSD Page 3 of 6




                      that substantially diminishes the ability of the
                      defendant to provide self-care within the
                      environment of a correctional facility and from
                      which he or she is not expected to recover.

              (B) Age of the Defendant. –
                  The defendant is (i) at least 65 years old; (ii) is
                  experiencing a serious deterioration in physical or
                  mental health because of the aging process; and (iii) has
                  served at least 10 years or 75 percent of his or her term
                  of imprisonment, whichever is less;

              (C) Family Circumstances. –
                  (i) The death or incapacitation of the caregiver of the
                  defendant’s minor child or minor children.

                   (ii) The incapacitation of the defendant’s spouse or
                   registered partner when the defendant would be the only
                   available caregiver for the spouse or registered partner.

              (D) Other Reasons. –
                  As determined by the Director of the Bureau of Prisons,
                  there exists in the defendant’s case an extraordinary or
                  compelling reason other than, or in combination with,
                  the reasons described in subdivisions (A) through (C).

       U.S.S.G. § 1B1.13(1)(A), Application Note 1.

       Even if “extraordinary and compelling reasons” for early release exist, the

Guidelines’ policy statements provide for a reduction in sentence only if a defendant “is

not a danger to the safety of any other person or the community, as provided in 18 U.S.C.

§3142(g).” U.S.S.G. § 1B1.13(2). Factors relevant to this inquiry include: (1) the nature

and circumstances of the offenses of conviction, including whether the offense is a crime

of violence, or involves a minor victim, a controlled substance, or a firearm, explosive, or

destructive device; (2) the weight of the evidence; (3) the defendant’s history and




                                             3
     Case 2:12-cr-00033 Document 86 Filed on 12/17/20 in TXSD Page 4 of 6




characteristics; and (4) the nature and seriousness of the danger to any person or the

community that would be posed by the defendant’s release. See 18 U.S.C. § 3142(g).

      The Court must also consider whether a reduction is consistent with the applicable

section 3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13. The

applicable statutory factors include, among others: the defendant’s history and

characteristics; the nature and circumstances of the offense; the need for the sentence to

reflect the seriousness of the offense, promote respect for the law, and provide just

punishment for the offense; the need to deter criminal conduct and protect the public

from further crimes of the defendant; the need to provide the defendant with, among

other things, any needed medical treatment; and the various kinds of sentences available.

See 18 U.S.C. §§ 3553(a)(1)-(7).

      With respect to motions for compassionate release based on COVID-19:

             A review of a motion for release based on COVID-19 is
             highly fact-intensive and dependent on the specific conditions
             of confinement and medical circumstances faced by the
             defendant. Hence, a prisoner cannot satisfy his burden of
             proof by simply citing to nationwide COVID-19 statistics,
             asserting generalized statements on conditions of confinement
             within the BOP, or making sweeping allegations about a
             prison’s ability or lack thereof to contain an outbreak. . . .
             [T]he rampant spread of the coronavirus and the conditions of
             confinement in jail, alone, are not sufficient grounds to justify
             a finding of extraordinary and compelling circumstances.
             Rather, those circumstances are applicable to all inmates who
             are currently imprisoned and hence are not unique to any one
             person.

United States v. Koons, 2020 WL 1940570, at *4 & n.8 (W.D. La. Apr. 21, 2020) (citing

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)).



                                            4
     Case 2:12-cr-00033 Document 86 Filed on 12/17/20 in TXSD Page 5 of 6




       “In general, the defendant has the burden to show circumstances meeting the test

for compassionate release.” United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex.

Sept. 25, 2019).

III. ANALYSIS

       Defendant has offered evidence that he suffers from chronic hepatitis C, a type of

liver disease. D.E. 85-1. According to the Centers for Disease Control and Prevention,

people who suffer from liver disease might be at an increased risk of severe illness from

COVID-19. People with Certain Medical Conditions, CDC (Dec. 1, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html.

       Before Defendant may petition the Court for compassionate release, he must

pursue his remedies within the BOP. See 18 U.S.C. § 3582(c)(1)(A). Because he has

failed to comply with the exhaustion requirements under § 3582, his motion is not ripe

for review, and the Court is without jurisdiction to grant it. See generally, Ross v. Blake,

136 S. Ct. 1850, 1856–57 (2016); see also United States v. Reeves, 2020 WL 1816496, at

*2 (W.D. La. Apr. 9, 2020) (“While the Court is well aware of the effects the Covid-19

pandemic . . . , § 3582(c)(1)(A) does not provide this Court with the equitable authority to

excuse Reeves’ failure to exhaust his administrative remedies or to waive the 30-day

waiting period.”); United States v. Clark, 2020 WL 1557397, at *3 (M.D. La. Apr. 1,

2020) (denying motion for compassionate release based on fears of contracting COVID-

19 in prison where defendant conceded he had not exhausted administrative remedies).




                                             5
    Case 2:12-cr-00033 Document 86 Filed on 12/17/20 in TXSD Page 6 of 6




IV. CONCLUSION

     For the foregoing reasons, Defendant’s Request for Compassionate Release (D.E.

85) is DENIED.

     So ORDERED on this 17th day of December 2020.



                                              _______________________________
                                               NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE




                                        6
